United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3960
                                    ___________

United States of America,              *
                                       *
             Plaintiff-Appellee,       *
                                       *
      v.                               * Appeal form the United States
                                       * District Court for the Western
Jack C. Collinsworth,                  * District of Missouri.
                                       *
             Defendant-Appellant.      *    [UNPUBLISHED]
                                       *
                                       *
                                  ___________

                              Submitted: December 16, 2003
                              Filed: April 28, 2004
                                    ___________

Before MELLOY, BEAM, and COLLOTON, Circuit Judges.
                           ___________

MELLOY, Circuit Judge.

        Defendant Jack Collinsworth was charged with conspiring to manufacture and
distribute methamphetamine, in violation of 21 U.S.C. § 846. On the day of trial,
after the district court1 had heard preliminary motions and before the voir dire process
had started, defendant informed the court that he wished to plead guilty. Thereafter,
he and the district court engaged in the standard plea colloquy, as set forth in Rule 11

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
of the Federal Rules of Criminal Procedure. Upon defendant’s request, the district
court then adopted the plea agreement.

       A few days before his sentencing hearing, defendant filed a pro se motion to
withdraw his guilty plea. Defendant claimed that he had not understood the
consequences of his plea due to the urgency of the plea negotiation on the day of trial,
that his attorney had not adequately explained the agreement to him, and that the
then-recent deaths of his child and grandfather placed him in a depressed mental state.
Defendant maintained that he believed he was pleading to simple possession rather
than conspiracy to manufacture and distribute methamphetamine. The district court
denied defendant’s motion to withdraw his plea and sentenced him to 235 months of
imprisonment. Defendant now appeals the district court’s denial of his motion to
withdraw his plea.

       The government argues that defendant waived his right to appeal his
conviction. “When reviewing a purported waiver, we must confirm that the appeal
falls within the scope of the waiver and that both the wavier and plea agreement were
entered into knowingly and voluntarily.” United States v. Andis, 333 F.3d 886, 889-
890 (8th Cir. 2003). We also consider whether the enforcement of the waiver would
result in a miscarriage of justice. Id. at 890.

      Defendant’s plea agreement provides, in relevant part:

             The parties expressly waive the right to appeal or collaterally
      attack by post-conviction motion any sentencing issue, including the
      applicability of certain U.S. Sentencing Guidelines provisions, which
      have been addressed and agreed upon in this Plea Agreement, and which
      are set forth in paragraph 12. Each party retains the right to appeal only
      sentencing issues which have not been agreed-upon or which have not
      been specifically addressed in the Plea Agreement. The defendant



                                          -2-
      expressly waives the right to appeal or collaterally attack by post-
      conviction motion all other issues.

(Plea Agreement at ¶ 10) (emphasis added).

       Defendant reserved the right to appeal sentencing issues which were not agreed
upon or addressed in the plea agreement. He expressly waived the right to appeal “all
other issues.” We find that the broad scope of defendant’s waiver encompasses his
right to appeal his conviction. Having reviewed the record, we also find that
defendant knowingly and voluntary waived this right. Defendant’s present contention
that he did not understand the plea agreement when he entered into it is undermined
by the thorough colloquy he had with the district court. Defendant has not argued and
we do not believe that a miscarriage of justice would result from the enforcement of
defendant’s waiver. Therefore, we dismiss the appeal. See United States v.
Morrison, 171 F.3d 567, 568 (8th Cir. 1999) (where defendant voluntarily entered
plea agreement waiving appellate rights, defendant not allowed to appeal the district
court’s denial of leave to withdraw plea and the appeal is subject to dismissal.).
                       ______________________________




                                         -3-